—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered June 17, 1997, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to disprove the defense of justification beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Salmons, 210 AD2d 512). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defense of justification beyond a reasonable doubt (see, Penal Law § 35.15). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Altman, Krausman and Feuerstein, JJ., concur.